Citation Nr: 0705387	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-25 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension on account of being 
housebound or in need of the aid and attendance of another 
person.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from April 1972 to September 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the benefit sought on 
appeal.  



FINDINGS OF FACT

1.  The veteran has been evaluated as permanently and totally 
disabled, but does not have a single permanent disability 
rated as 100 percent disabling.

2.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to his disabilities, or unable to avoid the hazards of 
his daily environment.

3.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.



CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being housebound or in need of the aid and attendance of 
another person have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in May 2003 and January 2005.  (While this 
notice does not provide any information concerning the 
effective date that could be assigned should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information.)  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he is entitled to 
special monthly pension due to the severity of his multiple 
disabilities.  The veteran maintains that he is unable to 
perform routine activities of daily living and that his 
disabilities keep him primarily confined to his house.  

Pertinent regulations provide that the rate of pension 
payable to a veteran who is entitled to pension under 
38 U.S.C.A. § 1521 and who was not in need of regular aid and 
attendance shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the schedule for rating 
disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) the veteran:  (1) Has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d)

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).  

The evidence for consideration in connection with the 
veteran's claims includes VA medical records, including the 
reports of VA examinations afforded the veteran in connection 
with his claim, and the statement from the veteran's 
stepmother.  However, this evidence does not demonstrate that 
the veteran is entitled to special monthly pension on account 
of being housebound or on account of needing the aid and 
attendance of another person.  

As for housebound benefits, the Board notes that the 
September 2001 rating decision reflects that the veteran has 
been evaluated as permanently and totally disabled for 
pension purposes from August 1999 and that his disabilities 
for pension purposes are depression and an obsessive-
compulsive disorder, evaluated as 50 percent disabling; 
osteoarthritis of the right hip, evaluated as 10 percent 
disabling; osteoarthritis of the left hip, evaluated as 
10 percent disabling; gout, evaluated as 10 percent 
disabling; and essential hypertension, evaluated as 
10 percent disabling.  The veteran's combined evaluation for 
pension purposes is 70 percent.  

Given these disabilities and the assigned evaluations, it is 
apparent that the veteran does not have a single permanent 
disability rated as 100 percent disabling under the VA's 
Schedule for Rating Disabilities and additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling.  Therefore, the veteran is not 
entitled to housebound benefits based on having a single 
permanent disability rated as 100 percent disabling and 
additional disability or disabilities independently ratable 
at 60 percent or more.

The record also does not reflect that the veteran is 
permanently housebound by reason of his disabilities, despite 
his contention that he is confined to his house due to his 
disabilities.  The VA examination reports reflect that the 
veteran was able to report for his VA examinations.  The 
August 2001 VA examination indicated that the veteran arrived 
by car and was accompanied to the place of examination and 
that a friend had dropped him off.  The July 2004 VA aid and 
attendance examination indicated that the veteran drove on 
his own to the examination because he could not find someone 
to drive him there, but that he usually did not drive.  That 
examination report also reflected that the veteran was not 
hospitalized, bedridden or confined to a wheelchair, although 
a September 2001 VA record indicated that the veteran needed 
a wheelchair for periods during which he experienced an 
exacerbation of his gout.  Consequently, the Board finds that 
the veteran is not permanently housebound by reason of his 
disabilities and is not entitled to special monthly pension 
on account of being housebound.  

As for the veteran's entitlement to aid and attendance 
benefits, the record does not reflect that the veteran was 
blind, or nearly so blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less.  In this regard, the 
veteran does not contend that he is blind, and the July 2004 
VA examination indicated that the veteran saw well enough to 
drive.  In addition, as indicated above, the veteran is not a 
patient in a nursing home because of mental or physical 
incapacity since the record reflects that the veteran lives 
at home.  Also, the VA psychiatric examination performed in 
July 2004 noted that the veteran was competent and capable to 
manage his financial benefits, and that his combined 
impairment from diagnosed psychiatric disorders was causing 
moderate impairment in his level of functioning.  The Board 
acknowledges that the July 2004 VA aid and attendance 
examination indicated that the veteran's stepmother took care 
of managing his payments, but that examination also indicated 
that the veteran had the capacity to protect himself from the 
hazards or dangers incident to his daily environment.

The evidence also does not establish a factual need for aid 
and attendance under the criteria set forth under 38 C.F.R. 
§ 3.352(a).  None of the medical evidence discloses the 
presence of any impairment of the veteran's upper extremities 
such that he would be unable to perform activities of daily 
living, such as dressing or undressing himself, keeping 
himself ordinarily clean and presentable, the inability of 
the veteran to feed himself or the inability to attend to the 
needs of nature.  While the statement from the veteran's 
stepmother indicated that she performed or assisted the 
veteran in performing activities of daily living, the medical 
evidence does not substantiate that the veteran is physically 
unable to perform those activities.  The August 2001 VA 
examination indicated that the veteran was able to feed 
himself and went to the bathroom by himself and the July 2004 
VA aid and attendance examination stated that the veteran was 
able to perform self-care.  While the veteran does utilize a 
cane to assist in ambulation, and reports that he has fallen, 
medical evidence does not disclose the presence of any 
diagnosed disorders of the upper extremities such that the 
veteran would be impaired in the performance of activities of 
daily living.  

As such the record does not, in the Board's opinion, 
demonstrate that the veteran is helpless, or so nearly 
helpless as to require the regular aid and attendance of 
another person.  Accordingly, the Board must conclude that 
the veteran is not entitled to special monthly pension on 
account of the need of the aid and attendance of another 
person.


ORDER

Special monthly pension on account of being housebound or on 
account of the need of aid and attendance of another person 
is denied.  


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


